 G.F.A. TRANSPORTATION CO.399G.F.A. Transportation CompanyandTeamsters,Chauffeurs,Warehousemen&Helpers Local UnionNo. 991,affiliate of International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America,Ind.andThomas Traylor,John H.McKay, Arthur M. Hughes, and Buren R.Kirksey.Cases 15-CA-2955-1, 15-CA-2955-2, 15-CA-2955-3, 15-CA-2965-1, 15-CA-2965-2,15-CA-2965--3, and 15-CA-2965-4January 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn October 18, 1967, Trial Examiner Alba B.Martin issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner with the followingmodifications:The Trial Examiner recommended that in deter-mining the backpay of discriminatee Buren R. Kirk-sey, his earnings should be considered to be theaverage earnings of all the "extra, extra drivers"from August 1, 1966, until the date Kirksey is of-fered reinstatement. Inasmuch as the question ofKirksey's earnings, in relation to those of the other"extra, extra drivers" was not litigated, and noevidence was taken as to Respondent's practice inthe allocation of work among these drivers, we shallleave to the compliance stage of this proceeding theestablishment of the proper measure of backpaynecessary to make Kirksey whole for any loss ofpay he may have suffered by reason of Respond-ent's discrimination against him.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the TrialExaminerand hereby or-ders that the Respondent, G.F.A. TransportationCompany, Dothan, Alabama, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Delete paragraph 2(b) and substitute the fol-lowing:"(b)MakewholeThomasTraylor,JohnMcKay, Arthur Hughes,and BurenR. Kirksey, forany loss of pay they may have suffered by reason ofRespondent'sdiscriminationagainst them, in ac-cordance with therecommendationsset forth in thesection of the Trial Examiner'sDecisionentitled`The Remedy,' as modified in the Board's Decisionherein."2.Delete from the second paragraph of thenotice attached to the Trial Examiner'sDecision,the words "a Trial Examiner of."3.Delete from that line of the notice attached tothe Trial Examiner's Decision, which reads: "TheTrial Examiner has also ordered us to assure ouremployees that," the words "Trial Examiner" andsubstitute the words "National LaborRelationsBoard."4.Delete the words, "or threaten any other ac-tion contrary to your interest" from the fourth "WEWILL NOT" paragraph of the notice attached to theTrial Examiner's Decision.5.Delete from the Appendix attached to theTrial Examiner'sDecision, the first line of the firstparagraph after the last "WE W:LL NOT" paragraphthe words "Board Trial Examiner" and substitutethe words "National LaborRelationsBoard."6.Delete from the paragraph mentioned in 5,above, of the notice attached to the Trial Ex-aminer'sDecision the words "Trial Examiner" andsubstitute the words "National LaborRelationsBoard."'The Respondent has excepted to certain credibility findings made bythe Trial Examiner, It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolu-tions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188 F 2d 362 (C.A, 3) We find no such basis for disturbing the TrialExaminer's credibilityfindings in this case.2The Respondent has taken exception to the Trial Examiner's charac-terization of certain conduct, which it admits to, as "further" violations ofSection 8(a)(1) of the Act.Respondent admitted to the charge of com-mitting 58 separate acts constituting Section 8(a)(1) violations, and theTrial Examiner made separate, numbered findings that each of these actswas a Section 8(a)(1) violation. Later, in the fifth paragraph and the lastpart of the sixth paragraph of section III, C, 3 of the Trial Examiner'sDecision,he appears to make duplicate findings of Section 8(a)(1) viola-tions with respect to the same acts listed and found as items 9-12 of theadmitted violations,located on p. 3 of his Decision.We agree withRespondent that these duplicate findings should not be characterized as"further" violations of Section 8(a)(1) if this is intended to mean that theyare in addition to the corresponding admitted violations.With this un-derstanding,we adopt the Trial Examiner s conclusion that these acts didconstitute violationsof the Act.169 NLRB No. 72 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBAB.MARTIN,TrialExaminer:This proceeding,with all parties represented,was heard before me inDothan,Alabama,on May 2,3, and4, 1967,on com-plaint of the General Counsel andanswer of G.F.A.Transportation Company,Respondent herein.'The is-sues litigatedwerewhether Respondent unlawfullydischarged three of its old over-the-road drivers and onenew driverin August and September 1967 in violation ofSection 8(a)(3) of the National Labor Relations Act, asamended,and otherwise violated Section 8(a)(1) of theAct.After the hearing the General Counsel and Respondentfiled helpful briefs, which have been carefully considered.The General Counsel filed a motion to correct the recordin certain respects, to which Respondent has filed no ob-jections. Upon consideration the General Counsel's mo-tion is hereby granted and the corrections are herebymade. The General Counsel's motion has been placed inthe original exhibit file as Trial Examiner's Exhibit 1.Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGSAND CONCLUSIONSI.'THE BUSINESSOF THERESPONDENTdrivers.The drivers' organizing efforts began in June.Two organizing meetings were held in July; the first onJuly 9, in an employee's home; the second on July 16, at"Gabe's Fish Camp." The Union's petition was filed July22 (Case 15-RC-3443). At the election conducted by theRegional Director on October 10, of 39 eligible voters,22 voted for the Union and 17 voted against the Union.The Union was certified on October 18, 1966.B.Respondent's Hostility to the Union and theAdmitted Violations of Section 8(a)(1)Respondent's president, principal stockholder, and ex-ecutive head of the business, Milton Adams, was dead setagainst the organization of the drivers, and his hostilitywas strongly demonstrated in the record. At the hearingRespondent stipulated that to most of the people he spokewith, Adams expressed his desire not to have the driversrepresented by the Union. On the witness stand Adamstestified that he told an applicant for employment, BurenR. Kirksey, that Adams could see no good points at all inthe Union. On the witness stand Adams admitted that hehad queried every driver he had ever hired about his at-titude towards the Union.At the hearing Respondent admitted and conceded thatitengaged in the 8(a)(1) violations alleged in the com-plaint.Respondent admitted and conceded and theparties stipulated that Respondent through its presidentMilton Adams, engaged in the following acts and con-duct, which I find on the entire record were violative ofSection 8(a)(1) of the Act:(1)During the early part of June 1966, created an im-pression of surveillance by informing an employee thatRespondent had heard that an employee had been talkingabout the Union.(2)On or about the early part of June 1966, warned anemployee that employees were cutting their own throatsby getting involved in the Union.(3)During the early part of June 1966, requested anemployee to speak to other employees in an effort to de-feat the Union.(4)On or about July 3, 1966, created an impression ofsurveillance by informing an employee that Respondentcould identify the ringleaders of the Union.(5)On or about July 3, 1966, identified the unionleaders to an employee.(6)On or about July 4, 1966, solicited employees toget together with Respondent for the purpose of stoppingthe Union.(7)On or about July 4, 1966, urged employees to forma committee to air their gripes rather than the Union.(8)On or about July 4, 1966, promised employees awage increase if they would forget the Union.(9)On or about July 13, 1966, attempted to dissuadean employee from his union activities, interests, anddesires by implied threats and promises.(10)On or about July 13, 1966, threatened an em-ployee by stating that if he were fired, Respondent wouldsee to it that he would not get a job or any credit in thecity of Dothan because of his union activities.(11)On or about July 15, 1966, requested employeesto reject their union affiliation.Traylor; -2, by John H. McKay; -3, by Arthur M. Hughes; -4, by BurenR. Kirksey.G.F.A. Transportation Company, Respondent herein,is an Alabama corporationengaged ina trucking businessin Dothan, Alabama, asa commoncarrier.During the 12months prior to issuance of the complaint on February23, 1967, a representative period, in the conduct of itsbusinessRespondent derived revenues in excess of$50,000 for the transportation of goods from Alabama topoints outside the State of Alabama. Respondent ad-mitted, and I find, that at all times material herein it hasbeenand is anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the National LaborRelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen&HelpersLocal Union No. 991,affiliate of International Brother-hoodof Teamsters,Chauffeurs,Warehouseman & Help-ers ofAmerica,Inc., is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Setting in Which the Events OccurredThe eventshereinoccurred in 1966, during the periodRespondent'sover-the-road truckdriversassigned to itsDothan,Alabama, terminalwere tryingto organize them-selves intoLocal Union No. 991 of the Teamsters Union.This was aself-organizational movementinitiated by the'The Union filed the charges in Cases15-CA-2955-1, -2, and -3, onNovember 2, 1966.The four charges in Cases15-CA-2965-1, -2, -3,and -4 were filed by individuals on November 16, 1966:-1, by Thomas G.F.A. TRANSPORTATION CO.(12)On or about July 15, 1966, warned employees toget a good hold because Respondent was going to fightthe Union all the way.(13)On or about July 15, 1966, promised employeesa wage increase or any other benefits they desired if theywould abandon their union affiliation.(14)On or about July 16, 1966, in and around the cityof Dothan, Alabama, urged employees not to attend aunion meeting that night.(15)On or about July 16, 1966, promised various re-wards and benefits to employees if they did not attend aunion meeting.(16)On or about July 16, 1966, threatened an em-ployee by stating that if the employee were fired that hewould have to leave Houston county in order to findanother job.(17)On or about July 16, 1966, in and around Dothan,Alabama, engaged in surveillance of a union meeting.(18)On or about July 17, 1966,created an impressionof surveillance by accusing an employee of having at-tended a union meeting the night before.(19)On or about July 17, 1966, threatened an em-ployee by stating that if the terminal went union, he wouldmove every employee to Atlanta.(20)On or about July 17, 1966, questioned an em-ployee as to whether he had attended a union meeting.(21)On or aboutJuly 17,1966,threatened an em-ployee by stating that he would redomicile all the driversif the Union organized the terminal.(22)On or about July 19, 1966, interrogated an em-ployee as to whether he had signed a union card.(23)During the latter part of July 1966, informed anemployee that all the Union would do was cut their payand require them to move from Dothan to Atlanta orsomeplace else outside of Dothan.(24)On or about August 1, 1966, solicited an em-ployee's help in breaking up the Union.(25)On or about August 14, 1966, requested an em-ployee to sign a petition to get the Union out of the Com-pany.(26)On or about August 14, 1966, threatened an em-ployee by stating that if the Union came into the plant,Respondent would hire more drivers. '(27)Onor about August 15, 1966,suggested to anemployee that the Company would not hire Negroes aslong as it remained nonunionand that if the Companywent union, it would have to hire them.(28)On or about August 15, 1966,advised an em-ployee'that if he did not stay out of the Union he wouldnot make a thing.(29)On or about August 15, 1966, solicited an em-ployee to circulate a petition among the employees statingthat they did not want the Union to represent them.(30)On or about August 15, 1966, requested an em-ployee to sign a petition to do away with the Union.(31)On or about August 19, 1966, requested an em-ployee to sign a petition doing away with the Union:(32)On or about August 19, 1966, requested an em-ployee tohave other employees sign an antiunion-peti-tion.(33)On or about September 17, 1966, interrogated anemployee about his union desires and feelings.(34)On or about September 17, 1966, advised an em-ployee that he could fire him then or a year from thenbecause of his union activities.(35)On or about September 17, 1966, advised an em-401ployee that he was making a mistake by associating withthe Union.(36)On or about Steptember 25, 1966, interrogated anemployee about his union desires and feelings and theunion feeling'sand desires and activities of other em-ployees.(37)On or about October 2, 1966, offered to grant anemployee time off if union adherents were bothering him,(38)On or about October 3, 1966, threatened an em-ployee by stating that he would have to leave town andget another job if he associated with the Union.(39)On or about October 6, 1966, advised an em-ployee that he would beat the Union, and that it wouldtake him about a year to clean house.(40)On or about October 6, 1966, threatened an em-ployee by stating that if the Union won theelection,Respondent wouto redomicile the drivers in Atlanta.(41)On or about October 7, 1966, advised an em-ployee that he would raise the employees'vacation payand other benefits if they did not vote for the Union.(42)On or about October 7, 1966, requested an em-ployee to speak to other employees about disavowing theUnion.(43)On or about October 14, 1966,accused an em-ployee of lying to him about the results of the election.(44)On or about October 14, 1966,accused an em-ployee of voting for the Union.(45)On or about October 16, 1966, told an employeethat he should not be proud of how he voted in the elec-tion and asked the employee what he would do now.(46)On or about October 18, 1966, accused an em-ployee of having lied to Respondent about his voting in-tentions.(47)On or about October 20, 1966, threatened an em-ployee by stating that he would redomicile the drivers inAtlanta if he ever had to sign a contract with the Union.(48)On or about October 23, 1966, interrogated anemployee about a union meeting and whether certain em-ployees were present at the meeting.(49)On or about November 10, 1966, advised an em-ployee that if Respondent did sign a union contract thathe would move the terminal out of Dothan and would notrun the freight line as a union line.(50)On or about November 10, 1966, threatened em-ployees by stating that if Respondent had to sign a unioncontract,the drivers would be moving.(51)On or about November 17, 1966, threatened anemployee by stating it appeared that the employees weretrying to be moved.(52)On or about November 17, 1966, created an im-pression of surveillance by advising an employee thatRespondent knew the Union had voted to strike.(53)On or about November 17, 1966, advised an em-ployee that it would be worth a week's salary to the em-ployee if he could get the other employees to strikesooner so Respondent could replace them.(54)On or about November 17, 1966, threatened tosell the line so that the employees would not have a job.(55)On or about November 17, 1966, advised an em-ployee that none of the drivers could get a job in Dothanif they were discharged.(56)On or about November 17, 1966, advised an em-ployee that if Respondent ever signed a contract, thedriverswould be moved from Dothan to whereverRespondent wanted.(57)On or about November 17, 1966,questioned an 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee as to whether the employees would still drivea truck if the Union struck and put up picket lines.(58)On or about November 17, 1966, warned an em-ployee that Respondent would not sign a contract.The above violations cover almost the full range ofpossible 8(a)(1) violations by Respondent'spresident:from interrogations to threats,promises of benefit, sur-veillance and creating the impressionof surveillance;from open efforts to persuade employees to stop theUnion by petitions,by forming a committee to air theirgripes,to promises of a wage increase if the employeeswould forget the Union.Adams'antiunion campaignlasted from early June until at least November 17, 1966,which period enclosed all of the discharges involvedherein.In these violations President Adams also made expressthreatsagainst the jobs of employees.Thus, hethreatened that he could fire an employee then or a yearfrom then because of his union activities;he threatenedthat an employee would have to leave town and getanother job if he associated with the Union; he threatenedto move the terminal out of Dothan(in and around wheremany of the employees lived); and he threatened an em-ployee that he would beat the Union, and that it wouldtake him about a year to clean house.In addition to these admitted violations,the recordestablished that Adams made other threats against em-ployees'jobs.These are given below in the considerationof the individual discharges.At the hearing, Respondent admitted and conceded andthe parties stipulated that Respondent, by its centraldispatcher, Floyd Snell,engagedin the following acts andconduct, which I find on the entire record were furtherviolations of Section 8(a)(1): (1) on or aboutJuly 16,1966, at its Dothan, Alabama, plant, requested em-ployees not to attend a union meeting;(2)on or aboutJuly 16, 1966, in and around Dothan, Alabama, engagedin surveillance of a union meeting; (3)on or about July18, 1966, at its Dothan, Alabama, plant, inquired as to thevoting intentions of an employee; (4)on or about July25, 1966, at its Dothan, Alabama, plant, interrogated anemployee about his union desires,feelings,and sym-pathies.C.TheDischarges1.IntroductoryThree of the dischargees, Thomas Traylor, JohnMcKay, and Arthur Hughes, were longtime safe driversof Respondent who had a combined total of over 32years' service with the Company and had just receivedsafe-driving awards for a combined total of 22 safe-driv-ing years.Each was discharged summarily by Respond-ent's president,who gave them little or no opportunityto explain their respective alleged wrongdoings beforedischarging them.In each severance interview he had theseverance check ready before the interview, which in-dicated that the decision to discharge had been reachedprior to the interview and that Adams had a closed mindas to any explanation any dischargee might have offered.The four severances here involved were all bunchedbetween the filing of the petition on July 22 and the hold-ing of the election onOctober 10. They occurred onabout August 1, 11, 27, and September 22, during theperiod when, as has been seen above, President Adamswas conducting a vigorous antiunion campaign designedto beat the self-organizational movement by any and allmeans at his command. There were no discharges follow-ing this group of discharges until the hearing herein inMay 1967, and the record indicates that the last dischargeprior to this group of discharges probably occurred priortoMay 1966. Respondent's defense offered no explana-tion for the bunching of these discharges between thepetition and the election. In view of the broad range andintensity of President Adams'antiunionactivity extend-ing over a period of months, it would have required farmore emotional and legal restraint than the recordshowed him to have exercised, for Adams not to have in-cluded discharge as one of his antiunion weapons.2.Company knowledge of the dischargees' unionactivities and sympathiesThere can be no doubt on this record that Respondentknew of the union activities and sympathies of the fourdischargees.According to the credible and creditedtestimony of driver E. J. Wood, on July 2 PresidentAdams told Wood that he knew who the ringleaders oftheUnion were, naming four employees includingTraylor and McKay, and that he was going to have ameeting and "bring this thing out in the open." The meet-ing was held July 4. President Adams' 8(a)(1) violationson July 4 havebeenset forth above;In addition both Adams and Central DispatcherSnell had the employees' union meeting of July ' 16 undersurveillance, at which Traylor, McKay, and Hughes werepresent among others. In addition, as was seen above, thefollowing day Adams accused an employee of having at-tended the meeting the night before.Further,as is seenbelow,Adams knew frompredischarge discussionwith them that Traylor andMcKay were strongly prounion; and Hughes refused atthe request of a friend and business associate of Adamsto go to Adams' office to talk to him about the Union. Itis impossible on thisrecord to believe that word of thisrefusal did not reach Adams.Further, according to credible testimony, on October23, before any of the charges were filed or served onRespondent, Adams telephoned an employee at his homeand asked him how many had attended the union meetingthe night before, and whether Traylor, McKay, andHughes were present - showing thatin hismind Adamsconnected these three with the Union.As a witness Adams admitted some of the statementsand interrogations attributed to him by the drivers and de-nied some of them, but his testimony revealed that he hadno clearly trustworthy remembrance of his conversationsabout the Union because he had so many of them. He ad-mitted that he could not recall all his discussions aboutthe Union. He said, "I had so many discussions about theUnion since this has been in effect, until I cannot recallevery conversation I have had." In view of this admis-sion,and as by their demeanor as well as the substance oftheir testimony the numerous employee witnesses ap-peared to me to be relating the truth, I credit the em-ployees' testimonywhere it conflicts with Adams'.Further, because some of Adams' testim ony was patentlycontrary to the truth, he did not impress me as always acredible witness.As for Kirksey, the new employee, Respondent's un-derstanding of where he stood concerning the Union isgiven below. G.F.A. TRANSPORTATION CO.4033.The discharge of Thomas TraylorThomas Traylor worked for Respondent for over 9years prior to his summary discharge on August 11,1966.Traylor was one of the two drivers who first startedtalking about trying to organize the drivers, around June1, 1966. He talked with Respondent's Dothan over-the-road drivers at its Dothan terminal and where he wouldmeet them at the Atlanta and Mobile terminals. Hepassed out union cards. He signed a card on June 17. Heattended the two union meetings, one on July 9, and theother on July 16, which was under surveillance by Pres-ident Adams and Central Dispatcher Snell.President Adams' knowledge of Traylor's union alle-giance orsympathy was established in the record and wasnot questioned by Respondent.On July 13 in Adams' office, Adams told Traylor hethought Traylor would tell him the truth and askedTraylor if he was for the Union. Traylor replied that hewas, that he had nothing to hide. According to Traylor'scredible and undenied testimony, Adams asked him whathe thought he would benefit by the Unionif I was stillaround.Adams said he would like to talk them out of theUnion and that if they would make him an offer as to whatthey wanted he would consider as to whether he couldgrant it. President Adams said thatif Traylor got firedfrom the Company,Adams would see that Traylor "gotno credit in Dothan, or no other job that he had theChamber of Commerce backing him."In the context of the conversation about the Union, theitalicized words in the paragraph above amounted to anindirect threat of discharge, and of dire economic con-sequences following discharge, because of Traylor's sym-pathy for the Union. By these threats, and also the inter-rogations, Respondent further violated Section 8(a)(1) ofthe Act.Two days later, on July 15, as Traylor and anotherdriver were together, President Adams invited them intothe office and interrogated them about the Union. He in-dicated he wanted to talk to them separately, and whenthey refused, he said they had him over a barrel, that if hetalked to them they could use it to blackmail him, that itwould be two witnesses againstone. Inhis office he askedthem what had caused them to try to get the Unionstarted. The drivers cited several reasons, including in-sects in the bunkhouse in Mobile and their having to runtoo many hours without resting. At the end Adams saidhe saw that he, could not talk them out of the Union, sothat the best they could do would be to get as good a holdon him as they could because if they did not, he would getone of them, and that "if it wentunion, he was going to goright by the book." Adams' threats to get a hold on thedrivers and to go by the book if it went union were furtherviolations of Section 8(a)(1) of the Act.On July 28, Central Dispatcher 'Snell asked Traylorhow he was going to vote' in the election. Traylor repliedhe did not know how President Adams was going to voteand that when he found out, Traylor would make up his2The rule read "Hauling rideris absolutely forbidden. The only excep-tions being- an employee of your ownorganizationon company payrolland drivers in distresstonearesttelephone.Penalty for haulingunauthorizedpassengers-Dismissal."3That this conclusion is sound and correct was shown further by thefact that although the written rules were announced under the cover of a"safety program" they were couched in terms of violations, and some ofthem,including the one herein involved, carried harsh penalties. Theremind. By this interrogation, Respondent further violatedSection 8(a)(1) of the Act.About 8:30 p.m. on August 10, while in the countryhauling a load, Traylor picked up a woman whose car wasstranded and who urgently implored his assistance, andgave her a lift for about 4 miles to the next town. Pres-ident Adams testified that two companysalesmen sawthe woman in the cab and reported it to him that night.The following morning, when he returned to Dothan,President Adams abruptly discharged Traylor allegedlyfor carrying a woman passenger contrary to a writtenrule 2 of the Company. Traylor refused his final check andAdams mailed it to him. The question is whether the dis-charge was because of and to discourage activity in theUnion, and whether citing the rule was a mere pretext.Respondent had had no written rules until the adventof the Union, and no convincing reason appears otherthan to set the "book" by which President Adamsthreatened to "go," as to why the written rules were putinto effect on July 24, 1966, instead of months before.For about a year, pursuant to the requirements of theRespondent's insurance company, the general insuranceagent,Markel Services, Inc., had been trying to getRespondent to adopt written rules and had given Re-spondentsuggestedsets of writtenrules.Markel hadbrought the matter up at least fourtimesduring the 6 or 7months prior to July 24. Adams' only explanation at thehearing for this delay was that it was one of those thingsthat could be postponed. Respondent announced thewritten rules, and had each driver sign them at a safetymeeting on July 24; and the entire record justifies the in-ference, which I reach, that in the face of the union chal-lenge Adams felt that the matter should be postponed nolonger. Instituting the written rules at this time, andrequiring the drivers to sign them, after not having hadany written rules during the 9 years it had been Adams'company, appears to have been the method by whichAdams was writing "the book" whereby to get histhreatened "good hold" upon the drivers; the method bywhich Adams was setting a trap to catch and penalizedrivers for what had theretofore been condoned.3 Byadopting and effectuating the written rules at this timeand having the driverssignthem, for these reasons atleast in part, Respondent further violated Section 8(a)(1)of the Act.Adams' own attitude towards the rules was revealed byhis statement to two drivers, Starling and Crews, severalweeks later. Asked how he wanted them to drive, by therules or as they had driven before, Adams replied thatthey should drive "like you've been driving." He addedthat the rules were "just some rules that the Markel menhad to put out."Adams' attitude towards Interstate Commerce Com-mission rules indicated further his lack of regard for rules.Respondent sometimes used its extra drivers in such away as to deprive them of the required number of hoursof rest each day. Uncontradicted and credible testimonyestablished that Adams required extra drivers to falsifytheir daily logs on ICC forms in order to keep their jobs.He required them to "work" their logs so that they wouldwas no evidencethat any previous oral rules had carved suchharsh penal-ties or that Adams was theretofore a strict or harsh employer. A crediblewitness,WilliamCrews,told PresidentAdams, without contradiction byAdams, that prior to the Union the drivers had"gotten away withmurder" tune and time again,and that they had not been punished foranything The record showed that before they joinedthe Union the-rela-tionshipbetween thedrivers andAdams was relaxed and that the menwere good and safe driverswho did theirwork to management's apparentsatisfaction.350-212 0-70-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear "legal" regardless of whether the logs correctlyreflected the timesand placesof the drivers' daily activi-ties.The record established that prior to.the written rules,throughout the years of Adams' control of the Company,the drivers had picked up people in distress on thehighway and carried them to where they could getassistance.They had carried people in distress, regardlessof whether they wereprofessionaldrivers or "laymen."Shortly after Adams took over the Company in 1957, hetold a driver, Thomas, "to beniceand courteous to any-body that was on the road and if we could help them tohelp them." About a year and a quarter prior to Traylor'sdischarge allegedly for violating one of the written rules,driver Crews picked up a bleeding boy who had been in-jured in a car accident and carried him to a nearby city.Upon his return to Dothan, he told President Adamsabout it. Adams commented that "you had to be carefulwho you picked up now a days," but said nothing aboutcarrying only professional drivers and not laymen. Therecord suggested no thought in Adams' mind of discharg-ing Crews.Others carried by drivers within the past few yearsfrom situations of distress to ports of aid and assistanceincluded,in additionto commercial drivers, anotherbleeding boy, a woman out of gas, a hardware man, a "fel-low in an automobile broken down," and a man with a flattire.Although none of theseincidentswere reported toAdams,it seems unlikelyto me that five different driverswouldhave assistedthese five laymen if there had been,as Respondentclaimed, a tight oral rule against assistinglaymen, and if the drivers had had any idea that they wererisking their jobs by giving lifts to laymen in distress.Respondent showed that another driver, Hunt, refusedto carry thewoman needing gasoline,and urged that thisprovedthe existenceof an oral rule against carryinglaymen. But Hunt did not give any reason for his refusaltoStarling,who carried her, and the conversationbetween them related not to a rule but to which direction(they weregoing in oppositedirections and stopped at thestalled car) would be most apt to yield an open gasolinestation at that early dark hour of the morning.Respondentcontended that the July 24 writtenrules ineffect codified the existing oral rules. If the alleged oralrule againstpicking up other than commercial drivers car-ried a discharge penalty for its violation, as did the writtenrule, certainly it was never shown to have been enforced.The driver who reported to President Adams that he hadcarried a bleeding boy was not discharged or evenrebuked for it. Nor did the record show that any driverother than Traylor was ever discharged for alleged viola-tion of the rule. The absence of any penalty attached tothe allegedoral rule isstrong evidence either that suchrule didnot existor that its violations were condoned.Upon the preponderance of the evidence, I conclude onlythat any such oral rule lacked a penalty provision and thatthe stiff penalty of discharge was added in the written ver-sion as a part of Respondent's effort to entrap the driversbecause oftheir unionactivity.To be notedin this regardis that although Respondentoffered considerable evidence of the existence of an oralrule against picking up"laymen," none of this testimonyincluded a claim of a discharge penalty for violation of thealleged oral rule.In any case the discussion that took place at the July 24meeting when the written rules were announced, concern-ing the meaning of the rule in question, was unquestionedproof that both the written and oral rules were am-biguous. Credible testimony showed that after the meet-ing some drivers understood they were not prohibitedfrom carrying laymen in distress. Other testimonyrestricted permitted assistance to professional commer-cial drivers in distress. Likewise, the instructions at themeeting were inconsistent with instructions to a group ofdrivers just after the meeting. At the meeting a Markelagent said "drivers in distress" in the written rule meantonly commercial drivers. Immediately after the meetingtheMarkel man and President Adams told a group thatthey could not leave a layman stranded, that they shouldget him to the nearest telephone.4 It is clear, further, thatat the meeting it was not explained that any previously.existing oral rule was being modified by the addition ofthe discharge penalty for violation.As the written rule in question,includingthe penaltyclause, was not a codification of any existing oral rule, asthe written rules were effectuated in part at least to set atrap for drivers because of their union activities, as Pres-ident Adams had no serious regard for the rule, as other,drivers had carried laymen with impunity, and as driverCrews had not been discharged when he reported carry-ing an injured boy to Adams a year and a quarter before,I hold on the preponderance of the evidence in the entirerecord considerd as a whole that the rule may not be as-serted as a defense to Traylor's discharge; that the rule,although the asserted justification of the discharge, wasnot the real reason for the discharge and was but the basisfor a pretext on which to hand the discharge. To Respond-ent's knowledge Traylor was in favor of the Union andhad attended a union meeting under surveillance by Pres-ident Adams and Central Dispatcher Snell. Because ofTraylor's union sympathy and activity, President Adamshad threatened him with dischargeand beingblackballedin the area. When Adams could not talk Traylor out of theUnion, he threatened him that he would "go by thebook." This was a part of Adams' program of "cleaninghouse" in order to beat the Union. He discharged Traylorsummarily and had the final check ready before the inter-view, which showed a closed mind as to anything Traylormight say. Upon this evidence and the preponderance ofthe evidence in the entire record considered as a whole,I believe and find that thereal reasonfor the dischargewas to penalize Traylor forhis unionsympathy and ac-tivity and to discourage further union sympathy and ac-tivity among the drivers, Respondent thereby violatingSection 8(a)(3) and (1) of the Act.4.The discharge of Arthur HughesArthur Hughes was Respondent's second oldest driverin point of seniority. He had driven for Respondent for 20years, through 3 different owners, prior to his dischargeby Adams on September 22, 1966. At the July 24 meet-ing he received a 10-year safe-driving award.A year or so after Adam s took over the Company in1957, when the Union attempted to organize the drivers,Hughes played the leading role against the Union. In1966, he signed a union card in June, attended the two3Thisfinding is based upon the testimonyof CharlesStarling andElmer Paul,who impressed me as credible witnesses.Their testimony wascontradictedby theMarkel agent,P.H. Taylor, and by President Adams. G.F.A. TRANSPORTATION CO.union meetings on July 9 and 16. Hughes, Marion Green,and another driver went out to Gabe's Fish Camp, wherethe July 16 meeting was held, and made the reservationfor that meeting. Green testified as a witness for Re-spondent at the hearing herein.On about July 7 or 8, according to Hughes' uncon-tradicted and credited testimony, a Dothan Cities Serviceand Firestone dealer, who is a friend of President Adams("and they have a business together"), telephonedHughes and said he wanted to come out and talk withHughes. This businessman, Dansey, went to Hughes'home on July 21 or 22, where he told Hughes that Adamswanted to see Hughes in his office. In effect refusing,Hughes asked why Adams did not come to Hughes'house to see him.To be noted in this connection is that on July 11, atDansey's request, Thomas Traylor went to Dansey's of-ficewhere Dansey talked to him about the Union andasked him to go talk to Mr. Adams. Traylor compliedwith the request and Adams' interrogations and threats toTraylor on July 13 and 15 have been set forth above. Thiswas during the period of the union meetings attended byHughes, the second of which Adams and Snell had undersurveillance; and during the period of other extended8(a)(1) activity conceded and admitted by Respondent asseen above. Under all these circumstances, it is areasonable inference, which I reach, that at this timeAdams wanted to have a conversation with Hughes aboutthe Union and that Hughes' refusal to come to his officeand talk to him became known to Adams; thereby makingit completely clear to Adams that Hughes, who had beenthe chief employee opponent of the Union a few years be-fore, was now a supporter of the Union. The way Adamswas then thinking about the Union, as his acts betrayed,thisplacedHughes in the category of those to beeliminated in the "house cleaning" Adams threatened.Adams' opportunity to "clean out" Hughes came onthe night of September 20 and the morning of September21, when the Markel agent for the area, William H. Dye,reported to Adams that Hughes had threatened to killhim. Dye's duties, as a "safety engineer" were to patrolcertain highways where Respondent's trucks ran and ob-serve and report the conditions of the trucks and the driv-ing.He testified he assisted in trying to "enforce" thesafety program.When, over a long distance telephone call, Dye re-ported to Adams that Hughes had threatened to kill Dye,Adams asked no questions about the incident other thanwhether Dye was hurt or needed help. Dye replied in thenegative to both questions. Although during the 9 yearsHughes had worked for Adams, the latter had had noproblem with him, no complaints, and no alleged threatsupon anyone, the testimony indicated no doubt in Adams'mind as to the truth of Dye's assertion. When, in the con-versation, Dye said he was thinking of having Hughes ar-rested, Adams replied that if someone threatened to killhim Adams damn sure would have him arrested. In spirit,at least, this ran counter to a statement President Adams5After checking various boxes indicating the condition of the vehicle,road conditions, and certain driving practices of the driver of the vehicle,Dye wrote the following- "Observed unit as detailed above. Driver keepswithin posted limits and well to the right Thus far conditions were good.Driver pulled overandstopped at one of the few pull-offs. I followed tosee who driver was. The driver, Mr. Arthur Hughes, met me at the rear ofthe trailer with tire loumper in hand and stated, `If you have business upthis way, get on, I've had enough of this .... And if you follow me any-405had made to drivers Crews and Starling about a monthbefore.Crews had asked what to do if somebody was"tailgating" him, following him too closely. Adams hadreplied that all he could tell him was to stop and "beat hellout of them." Surely, any such behavior as was recom-mended by Adams would have had more serious reper-cussions for driver and Adams as owner of the Company,than the mere threat attributed to Hughes.The following day, Adams being temporarily absent,Dye handed his written report to Central DispatcherSnell. The wording of the report is set forth in the foot-note 5 Among other things, Dye "pointed out to Snell" the"attitude" of Hughes. Dye asked Snell whom he shouldsee to get a warrant out for Hughes' arrest. Snell repliedthat he should see the county solicitor. Snell thus helpedDye, seemingly believing Dye's version of the incidentwith Hughes, without first, or ever, discussing the in-cident with Hughes.Dye then went to the county courthouse of HoustonCounty, which is located in Dothan, Alabama, and spokewith the assistant district attorney. Pointing in thedirection of Respondent's loading dock in Dothan, Dyetold the assistant district attorney, in asking for a breachof the peace warrant, that "out at the GFA loading dock"Hughes had said to Dye, with a tool in his hand, words tothe effect that "I am going to beat your brains out." Onthisrepresentation, theassistantdistrictattorneyprepared a warrant, gave it to Dye, and told him whichjudge to take it to to get it signed. The warrant was ap-parently served on Hughes by leaving it at the Company.A few days after Hughes' discharge the case wasnol-prossedat the instance of Markel.In fact, the incident between Hughes and Dye had oc-curred not in Houston County, Alabama, within whichcounty the court had jurisdiction, but in the State ofGeorgia, where the court had no jurisdiction.The following day, September 22, Adams dischargedHughes in the presence of Snell. It was a very short inter-view. Adams referred to the trouble Hughes had had withtheMarkel man. The testimony is in dispute as towhether Hughes denied or admitted that there had beenany trouble; Hughes testifying that he said there was notrouble; Adams and Snell testifying that Hughes admittedthere was some trouble. Adams said that he could nothave such threats of insurance people because they couldcancel the insurance and without insurance he could notoperate. Adams testified he referred to Dye's report butdid not offer Hughes an opportunity to read it or give hima chance to read it. Without any further discussion, andno vestige of an investigative inquiry as to Hughes' ver-sion of the facts, Adams then gave Hughes two choices:to resign, or to be fired. Hughes refused to resign. Adamsthen told him he was fired, and offered his final check.Hughes refused the check. Adams mailed it to him.The testimony as to the 9:15 p.m. incident on Sep-tember 20 between Hughes and Dye was completelycontradictory. Dye followed Hughes for about 10 or 12miles, too closely, with his bright lights shining inmore I'll kill you.' At first I thought Mr. Hughes was kidding But hestated, `You've got one man's job, now stay away from me or I'll kill you,Imean it.' At this, I got back into my car and passed around to get tractornumber and resumed the 45 mph speed limit. Mr Hughes pulled out be-hind me and got right on my tail following at approximately 50 feet forabout two miles, then dropped back.""This man's attitude is very poor at the present time, which could resultin a definite hazard to the safety and life of others on the same road " 406DECISIONSOF NATIONAL LABORRELATIONS BOARDHughes' rear vision mirror, according to Hughes; forabout 2 miles, at a proper distance with his low beams on,according to Dye.6 Hughes' version was that when hecame to a spot where he could pull his tractor and trailerclear off the road he pulled off. His obvious reason was tolet the "tailgating" car pass him. Instead of passing Dyepulled up behind Hughes and stopped. Dye testified hestopped to get the number of Hughes tractor, which headmitted he could have obtained as he passed it, had hechosen to do so.Both got out of their vehicles and metalongside Hughes' trailer. Hughes testified he uttered nothreatening words and had nothing in his hand,but simplytold Dye forcefully, that his lights were blinding Hughesand for Dye to go ahead in front of him. Hughes testifiedDye said he was doing what Hughes'boss man (meaningAdams)was paying him to do. Hughes'version as to nothreats and nothing in his hand was corroborated by twoother drivers, one of whom testified he was coming alongbehind Dye and stopped when he saw Dye stop. Theother was going in the opposite direction and stopped tosee what was going on. Contrarywise Dye testified thatno other truck passed or stopped and that he and Hugheswere all alone. Dye testified Hughes had a tire bumpinginstrument in his hand which drivers use to test the infla-tion of tires. Dye testified Hughes did not mention Dye'slights but said that he was tired "of this," and that Dyeshould get away from Hughes or Hughes was going to killhim. Hughes also allegedly said that Dye had gotten oneman'sjob and that if Dye did not get out of his wayHughes was going to kill him. Dye admitted Hughes didnot raise his hand or the instrument.Dye testified thatafter they departed, Dye's car first, Hughes "tailgated"him for several miles. Hughes denied this.IfHughes was as angry or as threatening as Dye'stestimony would suggest,no reason appears as to howHughes contained himself from making threateningjestures with his hand and alleged instrument. If in factDye was tailgating Hughes with bright lights, and if in facthe was tailgating pursuant to orders from Adams, asDye's statement to Hughes suggested, surely thisjustified some show of anger on Hughes'part.The recordindicated that some of the drivers genuinely believed thatduring the organizational period Dye tailgated the drivers(who drove much at night)with bright lights in order toprovoke them into incidents such as the Hughes' incident.Hughes may have shared this belief, and his words toDye were probably designed to let Dye know he wantedthe tailgating and bright lights stopped.However on thepreponderance of the evidence I do not believe thatHughes threatened to kill Dye. Hughes and the twodrivers who corroborated his testimony in part appearedto me to be credible witnesses, and by his demeanor as awitness the 60-year old Hughes appeared as a soft-spoken man unlikely to be given to violence or threats ofviolence. Further, Dye attributed to Hughes' behaviorout of keeping with his normal conduct in 9 years on thejob for Adams, where he had proven himself to Adams tobe a steady, dependable driver. In fact, a few years be-fore,Adams himself had suggested to Hughes that hetake the night run he was on at the end between Dothanand Atlanta.Explainingwhy he thought he was selected6The record was much in conflict as to whether Dye's car was un-marked or had the customary Markel insignia on it. Resolution of the casedoes not require the resolution of this question.'On the entire record I credit Hughes'denial of the testimony of BillyLee that on the night Hughes "quit work" Hughes told a group of em-by Adams for this run, Hughes explained that he did notlose any time, that he did not stop at truck stops, and thathe went and came.The recordsuggested a reason why Dye turned in thereport he did on Hughes. Although Dye denied he hadreceived any request from Adams or Respondent to con-duct intensified surveillance of the drivers during the self-organizing campaign,the record strongly suggested thathe did just that. He knew of Adams' strong feelingsagainst the Union, and obviously sensed that his supply-ing any information adverse to the drivers would be ap-preciated. This may have been behind his strong reportagainstHughes. The accuracy of this report and thecredibility of his testimony at the hearing is in seriousdoubt in view of his apparently intentional misleading ofthe county official as to the place of the incident in orderto get a warrant for Hughes' arrest. Also, according to thetestimony of the assistant district attorney, a very credi-blewitness,Dye told him Hughes had threatened to"beat his brains out," which is a different threat than Dyehad reported to Adams.7 Further, that Dye knew his ownpower over the drivers was revealed in late July in hisstatement to a driver that Dye could "get" the job of adriver of a motor fuel truck who failed to stop at a railroadcrossing.In any case the evidence is undisputed that Adams hadHughes' check ready when he called him in to dischargehim and had no intention of hearing Hughes' side of theincident before severing him. That Adams was blind toany tailgating by Dye which provoked the incident wasshown by Adams' apparent noncompliance with a requestmade to him a few weeks before that Adams speak to theMarkel(Dye was the only regular patroler in the area)and tell him to dim his lights and not follow so closely.There was no showing that Adams ever complied withthis request. Further, by advising drivers to "beat hell outof" those who tailgated them, Adams showed himself tobe not disapproving of actual violence and, it would fol-low, threats of violence.As Hughes was in Adams' eye a turncoat on the unionissue, who had refused to come to Adams' office to dis-cuss the Union, as Hughes had attended the union meetingAdams and Snell had under surveillance, and as Hugheswas therefore in the group Adams obviously had ear-marked in his mind for "house cleaning," I believe andfind on the preponderance of the evidence in the entirerecord that Adams accepted the accuracy of Dye's reportof the September 20 incident and gave Hughes no open-minded hearing on the issue,in order to get rid of Hughesbecause of his actual and suspected union activities andsympathies. Thus Adams used the Dye report as a pre-text to discharge Hughes in order to discourage furtheremployee activity and sympathy on behalf of the Union.By this discharge Respondent further violated Section8(a)(3) and (1) of the Act.5.Thedischargeof John H. McKayMcKay worked for Respondent for 8-1/2 years prior tohis summary discharge on August 27, 1967. At the July24 meeting he received a 7 years' safe-driving award.ployees in the drivers'room at Respondent's Atlanta terminal that he hadthreatened the Markel man that he was "going to use that pig tail he had inhis hand."Lee described a pig tail as a piece of insulated cord with a fittingon the end of it. If believed, this would be yet a third version of Hughes'alleged threat. G.F.A. TRANSPORTATION CO.407McKay and Thomas Traylor are step-brothers. McKaysigned a unioncard at Traylor'shomeon June 19.McKay attended the twounion meetingson July 9 and19, the latter of which was under surveillance by Re-spondent. McKay credibly testified that he talked up theUnion more than any of the other drivers.On July 25 President Adams asked McKay how theUnion was going, and asked him why he was for theUnion. McKay replied he was for the Union because onFebruary 8 Central Dispatcher Snell had refused to lethim off from work when his wife was ill and that toMcKay's knowledge President Adams had approved thataction by Snell. During the conversation Adams askedMcKay to try to talk the boys out of the Union, McKayreplying that he could not do it all by himself. By these in-terrogations, and this interference into the employees'union affairs, Respondent further violated Section 8(a)(1)of the Act.On August 14 President Adams, in the presence ofSnell, rebuked McKay for letting one of the dock workersat Respondent's Atlanta terminal back McKay's truck upto the dock. On this occasion they had a discussion, "apretty good argument," concerning the Union, duringwhich McKay told President Adams that if there wasonly one vote for the Union at the election, Adams couldassumeitwas McKay's ballot. Adams replied there mightnot be an election and asked what McKay would do then.McKay replied he did not know.McKay was discharged on Saturday, August 27, al-legedly because he had refused to obey a company orderon Tuesday, August' 23. McKay wasin a housetrailermaintained by Respondent at Respondent's Pensacola,Florida,, terminal on Tuesday afternoon and evening rest-ing andawaitingassignment.Around 7 to 7:30 p.m.Respondent's dispatcher 'at Pensacola, Hubert Murray,came to the house trailer, handed manifests to two otherdrivers, Collins and Jones,and assignedthem to runs toAtlanta. It was customary to hand manifests to drivers inmaking assignmentstothem.At the same timeDispatcher Murray told McKay he was to go to the St.RegisPaper Company, some20 miles northwest of Pen-sacola, wait 4 hours while a load was being transferredfrom one trailer to another, and then pull the trailer fromthere.McKay would not have been paid for this waitingtime, as over-the-road drivers were paid on a mileage ba-sis.Murray did not give McKay a manifest. McKayreplied that he wasnot goingout to St. Regis to sit 4hours. On the witness stand Dispatcher Murray admittedthat in this first conversation he gave McKay the alterna-tive of remaining at the Pensacola terminal until the loadwas transferred. Murray contradicted himself concerningthe nature of this alternative. First he testified McKay'salternative was to remain at the Pensacola terminal untilthe trailer was loaded and then go out to St. Regis andpick it up. On cross-examination he'testified the alterna-tive was for McKay to remain at Pensacola until the citydriver brought the loaded trailer there. On redirect hetestified, that if McKay had waitedin Pensacolauntil theload was transferred he then would have "bobtailed" outto St. Regis and pulled the loaded trailer from there to At-lanta.Drivers Collins and Jones had heard the colloquybetween Murray and McKay.Sensingthat this might bea trap for McKay, Collins went back to McKay, advisedhim that Jones and Collins thought it might be a trap, andadvised McKay to go to the paper mill and sit all night ifitwas necessary. McKay replied that he would discuss itwith Murray.Within a half hour of his first visit, according toMcKay's credible and credited testimony, DispatcherMurray returned to the house trailer and McKay toldMurray that he did not want to go out to the paper mill butthat he would. McKay added that this was the first timein his 8-1/2 years with the Company that he ever heard ofanybody being asked to go to the paper mill and wait 4hours.According to McKay's credible and creditedtestimony, Murray related that he, Murray, had made amistake and sent the wrong trailer to St. Regis, and thathe had to send four men out there to transfer the load ontoanother trailer and he would let one of them bring thenewly loaded trailer back. He did not say that he had al-ready sent the four men out toSt. Regis.Late that night the newly loaded trailer arrived at thePensacolaterminal,Murray gave McKay a manifest at11:30 p.m., and McKay pulled the trailer to Atlanta, ar-riving on time the followingmorning,Wednesday. He ar-rived back in Dothan on Thursday and on Friday wasdispatchedagainto Atlanta, from which he rearrived inDothan about 3 o'clock Saturdaymorning.About 9 o'clock Saturdaymorninghe was summonedto report to Adams and President Adams summarilydischarged him, allegedly for disobeying a companyorder.When McKay asked him what order, PresidentAdams refused to divulge, stating, according to McKay'scredited testimony, that he did not have to tell himanything else and that that was all he had to tell him.McKay refused his proffered final check, saying that theunion manhad told them not to accept a check if theywere discharged. Adams replied he had better take thecheck because McKay would be forbidden to come ontocompany property "tomorrow."Respondentcontended that McKay was discharged forrefusing to pick up the trailer at St. Regis, thatPresidentAdams learned on Friday of this refusal by rumor fromsomeunidentified drivers, verified it ,by telephone call tothePensacolaterminalmanager,Mr.Ritchie,anddischarged McKay for refusing a direct order Adams hadgiven by teletype on Tuesday: that the next driver out ofPensacolashould pick up a load at St. Regis, rather thanat thePensacolaterminal.The record established that although McKay initiallyrefused to go out to St.Regis andwait 4 hours, hechanged hismindand expressedwillingnessin the secondconversation with Murray to go out there. Murray un-derstood in the second conversation that McKay waschanginghis positionand was now willing to make thepickup. In effect at this time Murray excused McKayfrom making the pickup at St. Regis and permitted him topull the trailer from Pensacola. At the latest this conver-sation' occurred at 9 to 9:30 o'clock that night. As McKayreceived the manifest and left the terminal with the trailerat 11:30 that,night, and as Dispatcher Murray knew thetrailerwas due in Atlanta the following morning, an 8-hour drive, away, I conclude that Murray did not permitthe trailerto linger in Pensacolaand that it arrived at Pen-sacola just a fewminutesbefore 11:30 p.m. Thus if at 9 or9:30 p.m. Murray still wanted McKay to pull that trailerout of the paper mill; there was plenty of time for McKayto "bobtail" the 15milesout there before it was broughtin andto haul it from there. Instead Murray decided to letthe city driver bringit inand to let McKay take it fromPensacola. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDThat Murray took no personal or official offense atMcKay's initial refusal, did not consider it insubordinate,and in effect condoned it, was shown by the fact thatMurray made no report of the incident and did not intendto unless and until he was asked, as he testified.There is some doubt on the record as to whether theteletype order from the Atlanta terminal to the Pensacolaterminal directing that the load be transferred also or-dered that an over-the-road driver pick it up at St.Regis.The teletype message itself was not put in evidence andwas not shown to be unavailable. Dispatcher Murraytestified that the order was to transfer the load "and putiton a GFA trailer andthey will come outthat night in-stead waiting for the next day." The italicized words ap-pear to relate to the merchandise on the trailer and to itsgetting on the way to Atlanta that night rather than thenext day as planned by Murray until Dothan overruledhim. If Murray had considered the teletype an order thatthe over-the-road driver make the pickup at St. Regis, noreason appeared why Murray would not have toldMcKay in the second conversation to go out to St. Regisand make the pickup there. Certainly if Murray had con-sidered the teletype message an order to pick up at St.Regiswhose disobedience could cost McKay his job, noreasonappeared as to why Murray would not have senthim out therein thesecond conversation. Murray was notshown to be antidriver or antiunion or anti-McKay.Further, Adams summarily discharged McKay withoutever discussing what had happened with Murray andwithout having all the facts. Adams testified that onFriday he heard "rumors" from drivers that a driver hadrefused to go out from Pensacola to the St. Regis papermill and haul the load from there. Adams incrediblytestified that he did not remember the names of his in-formants, and that he was not told the identity of the driverinvolved. It isinconceivable that on September 21, about2weeks before the election where 17 drivers votedagainst the Union, that the "rumor" spreaders were notantiuniondrivers and that they failed to identify thestrongly prounion McKay as the driver involved.According to Adams, he then telephoned the managerof thePensacola terminal, told him he had heard "one ofthe drivers" had disobeyed an order to pick up a load atSt.Regis, and asked themanager,Ritchie, to check on it"and he said that is correct." Murray credibly testifiedthat he had no conversation with Ritchie on this subjectexcept that Ritchie asked Murray ifMcKayrefused andMurray replied in the affirmative. The fact that RitchiementionedMcKay'sname isadded proof that Adamsknew McKay was the driver and asked Ritchie specifi-cally ifMcKayrefused. Ritchie did not testify and wasnot shown to be unavailable.Thus when Adams discharged McKay he did not knowthat after firstrefusingMcKay had changed his mind andexpressedwillingnessto go, and that at this point Murrayhad permitted McKay to remain in Pensacola and to pullthe trailer from there. In any case Adams must haveknown and certainly had access to records which wouldhave shown, that in fact McKay pulled the load to Atlantaand that it arrived on time.The fact that President Adams made a big point thatthiswas a direct order from him and that McKay hadrefused to obey it, when before the situation tightenedbetween the Company and the prounion drivers a relaxedrelationship had prevailed, is added proof that Adamswas out toeliminateMcKay and seeking a pretext to ac-complish it, because of McKay'sunionsympathy and todiscourage further support for the Union and to defeat itat the forthcoming election. No other conclusion explainsAdams' statement at the severance interview that McKaywould be barred from the property "tomorrow." Uponthe preponderance of the evidence in the entire record Iconclude that McKay's discharge for these reasons wasa further violation by Respondent of Section 8(a)(3) and(1) of the Act.6.The severance of Buren R. KirkseyBetween July 1, 1966, and the hearing herein in earlyMay 1967, Respondent hired six over-the-road drivers,four including Kirksey in July 1966, one on August 29,1966, and one on February 4, 1967. All were hired as ex-tra,extra drivers.Thiswas a regular classificationRespondent had for over-the-road drivers who pulledruns the extra drivers could not handle. Although theirwork was necessarily irregular, they had a status withRespondent greater than no status at all. It was un-derstood that they would be used when needed.Of these six new hires, all but Kirksey were still work-ing for Respondent in early May 1967. Kirksey washired, used on only three runs, and was never given anyfurther assignments.Chief Dispatcher Snell testified that the volume ofRespondent's work is somewhatseasonal, that the "rushseason" is in the summer,beginningin "March, April,May, June, July, August." He said it begins dropping offin August. There was no testimony whatsoever about anyalleged busy or rushseason in1966, whether there wasone, or when it began or ended. The record raises thequestion as to why Respondent hired four new drivers inJuly 1966, one the third week and three the fourth week,if the busy season was to begin dropping off in August.Adams' statement to Kirksey on July 28 suggests theanswer.Kirksey credibly testified and Adams denied that inKirksey's employment interview on July 28 Adams toldhim that he would "overpower" the Union one way or theother, and that they were "fixing" to hire some more men.(This sentiment was consistent with Adams' August 14threat to an employee, as has beenseenabove, that if theUnion came into the plant, Respondent would hire moredrivers.)The testimony of Kirksey, Adams, and Snellconcerning this interview shows beyond question thatone of themainsubjects on Adams' mind in the interviewwas Kirksey's attitude towards the Union. Adams raisedthe question of the Union,askingifKirksey knew thatRespondent was having a union problem, and inter-rogated Kirksey as to his attitude toward the Union.Kirksey replied that he knew of Respondent'sunionproblem, that he had worked for a union company inColumbus, Georgia, that he had been in the Union for 6-1/2 years, and that the Union has its good points and itsbad points. It was at this time that Adams replied, as hetestified, that as far as he was concerned the Union hadno good points at all. Kirksey's testimony was undeniedthat Adams said that he had his doubt about Kirksey. Theinterview ended with Adams saying that Respondentwould use Kirksey when they had some extra runs. AsKirksey left Adams told him he wanted him "to vote hima big ole no" at the election.The following day, July 29, Snell had Kirksey fill outan application blank, asked him for his doctor's cer-tificate, and another company man gave him a driver'stest.Then in the next 3 days Kirksey was assigned from G.F.A. TRANSPORTATION CO.Dothan on two trips to Atlanta and one to Florida. Hewas called back to Dothan from Florida empty, and hasnever been given an assignment since, although he wentback several times seeking further runs. According toKirksey's credible and credited testimony, Snell told himupon his return from Florida that Adams told Snell theywould have to let Kirksey go, that they had too manydrivers. Snell gave Kirksey a check.The General Counsel contended and proved that Kirk-sey was hired on a permanent basis, although Respondentcontended otherwise. Kirksey had worked a couple ofdays as a dockworker for Snell a year and a half beforeand ever since then had been contacting Snell seeking anover-the-road job. Kirksey had been a truckdriver for 14years. He contacted Snell seeking a driving job numeroustimes in 1965 and 1966.When Kirksey was finally hired by Respondent in July1966, it was Snell who took the initiative to get in touchwith Kirksey and to offer him a job. Kirksey was in Mis-souri driving for another employer. In view of Kirksey'slong efforts to come to Respondent as a driver, Snell ob-viously knew that Kirksey wanted a permanent job withRespondent. Further, clearly Kirksey would not leave hisemployment in Missouri to return and make only threeruns for Respondent. Kirksey's job in Missouri wouldprobably have lasted through August.That Kirksey was given a permanent job was shownfurther by the fact that he was asked to fill out an applica-tion form, which would appear to have been unnecessaryand unlikely if he was being engaged to pull only threeruns for Respondent. Presumably this application in-cluded a list of his former employers, including the unioncompany for which he had worked in Columbus, Georgia,which company was clearly easily accessible to Adamsby telephone. Further, Adams' request for a "no" vote atthe election showed that Adams expected Kirksey to bearound at election time.That Kirksey was given a permanent job was furthershown by the fact that all the extra, extra drivers hired ator about the same time were kept on and were still work-ing for Respondent at the time of the hearing some 10months later.At the General Counsel's request Respondentproduced a list containing the names and dates of hire ofall over-the-road drivers hired by Respondent since July1, 1966. The parties stipulated that the list correctly setforth the names and dates of hire of all such employees.This list and stipulation showed that Kirksey was hiredJuly 29, and that Ira Varden was hired August 29, 1month later. Although Respondent was in touch withVarden prior to August 29, there was no clear proof thaton July 29 Respondent knew when Varden would reportand be hired.Incredibly Snell testified in substance that Kirksey waslet go on August 1, because Respondent had no moreextra runs for him in view of the fact that Respondent hadhiredVarden. Varden's date of hire was August 29.There was no evidence that Respondent could plan up to28 days in advance how many extra runs it would needdrivers for during the 28 days. To the contrary extradrivers received their assignments only a matter of hoursbefore they,were expected to start driving their load.President Adams testified that Respondent does not storeany freight and that "we know where we are going to haveto deliver it (freight) after we get it.... We are a motorcommon carrier, which handles general freight."409In any case Respondent failed to show that its volumeof extra, extra runs fell off just after Kirksey was hired; orthat Respondent learned just after Kirksey was hired thatthe volume of extra, extra runs was going to fall off. Thefact that after Kirksey was let go, Varden was hired onAugust 29, and another driver was hired February 4,1967, proves, to the contrary, that there was enough ex-tra, extra running to keep two additional drivers busyafter Kirksey was discharged.President Adams questioned all six of the over-the-road drivers hired after July 1, about their union sym-pathies. Insofar as the record shows, of these six, Kirkseywas the only one who said a good word for the Union orwho had worked for a "union" company. The only con-clusion permitted by the record is that Kirksey was let goafter three runs because President Adams decided in themeantime that Kirksey was in favor of the Union, or atleast not a safe risk, and would be a vote for the Union ifpermitted to remain. As the record established, at thistime President Adams was interested in hiring driverswho would vote against the Union, not those who wouldvote for it. The petition was filed July 22, and betweenthen and the October 10 election, Adams discharged fourprounion drivers and hired four drivers of whom Kirkseywas the only one shown by the record to have knownanything about the Union or to have any sympathytowards it.This conclusion is not nullified by the fact that Adamspermitted Kirksey to pull a few runs after he learned ofKirksey's previous employment by a "union" companyand of Kirksey's capacity to see something good in theUnion. These several days gave Adams time to checkinto Kirksey's background, if he wished to, and gave himtime to think about Kirksey. For Adams to have refusedemployment to Kirksey in the employment interview im-mediately after learning of his union background wouldhave been too obviously an antiunion move for Adams;despite his threats, in his actual carrying them out hebided his time and waited for seemingly good causes tomake his antiunion discharges.Upon the above facts and considerations, and upon thepreponderance of the evidence in the entire record con-sidered as a whole, I believe and find that Respondentdischarged Kirksey on or about August 1, 1966, becauseit suspected him of sympathy towards the Union, becauseitwished to eliminate a prounion vote in the forthcomingelection, and in order to discourage further driver sym-pathy and support for the Union, Respondent therebyfurther violating Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIH, above, occurring in connection with Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in the un-fair labor practices set forth above, I recommend that itcease and desist therefrom and that it take certain affirm- 410DECISIONSOF NATIONAL LABOR RELATIONS BOARDative action designed to effectuate the policies of theAct.Respondent having unlawfully discharged ThomasTraylor, John McKay, Arthur Hughes, and Buren R.Kirksey because of their actual or suspected union activi-ties and because of the other reasons stated above, andnot having offered them reinstatement, I recommend thatRespondent offer to these four employees immediate andfullreinstatement to their former or substantiallyequivalent positions8 without prejudice to their seniorityand other rights and privileges and make them whole forany loss of pay they may have suffered by reason of thediscrimination against them by payment to each of themof a sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge, thedate of the discrimination against him, to the date when,pursuant to the recommendations herein, Respondentshall offer him reinstatement, less his net earnings duringsaid period(Crossett Lumber Company,8 NLRB 440,497-498), said backpay to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. The backpayobligation of Respondent shall include the payment of in-terest at the rate of 6 percent to be computed in themanner set forth inIsis Plumbing & Heating Co.,138NLRB 716. As provided in theWoolworthcase, I recom-mend further that Respondent make available to theBoard on request, payroll and other records in order tofacilitate the checking of the amount of the backpay due.Kirksey's earnings shall be considered to be the averageearnings of all the extra, extra drivers (including but notlimited to James Rice, Willie Hughes, Norman Burgess,Ira Varden, and Elmer Adams, the five who were hiredfrom July 1, 1966, to early May 1967) from August 1,1966, until the date Respondent shall offer Kirksey rein-statement.In view of Respondent's flagrant violations of the Act,I recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.G.F.A.TransportationCompany, of Dothan,Alabama, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters, Chauffeurs, Warehousemen & HelpersLocal Union No. 991, affiliate of International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Ind., is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Thomas Traylor, John McKay, ArthurHughes, and Buren R. Kirksey, thereby discouragingmembership in the above-named Union, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4.By numerous acts includingmany threats,warnings, promises, interrogations, advises, engaging inand giving the impression of engaging in surveillance, in-terference, restraint, and coercion, soliciting employeesto form a committee to stop the Union and to stop theUnion by signing petitions and in other ways, urging em-ployees not to attend union meetings, threats to sellRespondent and to move it out of Dothan, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the preponderance of theevidence in the entire record considered as a whole, Irecommend that G.F.A. Transportation Company, ofDothan, Alabama, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discouraging membership in Teamsters, Chauf-feurs,Warehousemen & Helpers Local Union No. 991,affiliateof International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Ind.,or any other labor organization of its employees, by dis-criminating in regard to their hire or tenure of employ-ment or any term or condition of employment.(b)Making any threats, warnings, advises, promisesto or interrogations of employees because of their unionactivities, engaging in or giving the- impression of engag-ing in surveillance, soliciting employees to form a com-mittee to stop the Union or to stop the Union by signingpetitions and in other ways, urging employees not to at-tend union meetings, threatening to sell Respondent andtomove its place of business, in order to defeat theUnion.(c)In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-'organization, to form labor organizations, to join orassist Teamsters, Chauffeurs, Warehousemen & HelpersLocal Union No. 991, affiliate of International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Ind., or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer reinstatement to Thomas Traylor, JohnMcKay, Arthur Hughes, and Buren R. Kirksey, in ac-cordance with the recommendations set forth in "TheRemedy" herein.(b)Make whole Thomas Traylor, John McKay,Arthur Hughes, and Buren R. Kirksey, for any loss of paythey may have suffered by reason of Respondent's dis-crimination against them, in accordance with the recom-mendations set forth in "The Remedy" herein.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Notify the employees herein found discriminatedagainst if presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act8The ChaseNational Bankof the City of New York,SanJuan,PuertoRico, Branch,65 NLRB 827 G.F.A. TRANSPORTATION CO.and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(e)Post at its offices, drivers rooms, and yard inDothan, Alabama, copies of the attached notice marked"Appendix." Copies of said notice, on forms providedby the Regional Director for Region 15, after being dulysigned by the Respondent's authorized representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(1)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.10In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 15,in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:After a trial at which all sides had the chance to giveevidence, a Trial Examiner of the National Labor Rela-tions Board found that we, G.F.A. Transportation Com-pany, violated the National Labor Relations Act, and or-dered us to post this notice to inform our employees oftheir rights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things411The Trial Examiner has also ordered us to assure ouremployees that:WE WILL NOT do anything that interferes withthese rights.You are free to join the Teamsters Union or anyof its Locals, or any other union, and, by.majori-ty choice, to select any union to represent you inbargaining with us.WE WILL NOT fire you or look for reasons to fireyou or threaten to fire you, or treat you differently inany way, because you join or favora unionor help aunion organize our employees.WE WILL NOT spy on your unionmeetings or unionactivities or do or say anything which will give youthe impression that we are spying.WE WILL NOT threaten if the Teamsters representyou we will go out of business or move our terminalout of Dothan, or threaten any other action contraryto your interest.WE WILL NOT make any threats or warnings toyou, or give you any advises, or make any promisesto you, in connection with your union activities.WE WILL NOT ask you any questions about yourunionactivities or views.WE WILL NOT ask you to stop the Teamsters orany otherunionby forming a committee or by signingpetitions or by doing anything else.WE WILL NOT urge you not to attend unionmeetings.The Board Trial Examiner found that when we firedThomas (Buster) Traylor, John McKay, ArthurHughes, and Buren R. Kirksey, we did this becausetheseemployeeswere for the Union and todiscourage you from being for the Union. The TrialExaminer found that this violated the Act.WE WILL give Traylor, McKay, Hughes, and Kirk-sey their jobs back, and WE WILL make up the paythey lost and also pay them 6 percent interest.G.F.A. TRANSPORTATIONCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6361.